Title: From James Madison to Morris Birkbeck, [ca. 9 November] 1817
From: Madison, James
To: Birkbeck, Morris


Sir[ca. 9 November 1817]
I have recd. your letter of Sepr 18 though at a much later day than that at which it was due. The letter inclosed in it from Mr. Coles wd. have been recd. with additional pleasure from your own hand if you had found it convenient to take Montpellier in your Westward route. He was a few days ago with me, and confirmed verbally His esteem & the friendly interest he takes in your behalf.
I can not but commend the benevolent solicitude you express for your emigrating Countrymen; and I sincerely wish that all who are attracted to our Country by its natural & political advantages, might be as little disappointed or embarrassed on their arrival as possible. I am obliged at the same time to say as you will doubtless learn from others, that it is not within the provision of our laws, or the practice of the Govt. to give any special encouragement to imigrants, except in cases where they may bring with them some special addition to our Stock of arts or articles of Culture. You will perceive therefore that it is not in the power of the Executive to dispose of the public land in a mode different from the ordinary one; and I shd. not be justified in encouraging any reliance on the success of a resort to the National Legislature.
Shd. your future movements bring you at any time within reach of my residence I shall be happy in an opportunity of proving by a cordial welcome, the sincerity of my respect & good wishes.
